          Case 1:20-cv-01412-AJN Document 9
                                          8 Filed 08/04/20
                                                  08/03/20 Page 1 of 1




August 3, 2020

Honorable Alison J. Nathan                                                                      8/4/20
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Bigelow v. Jerrick Ventures, LLC (1:20-cv-1412-AJN)

Dear Judge Nathan,

We represent Plaintiff, Todd Bigelow, in the above in-captioned case. Defendant has yet to
appear in the case or respond to the complaint which is past due. We respectfully request that the
initial conference scheduled for August 7, 2020 be adjourned. Plaintiff will file his default
motion within the next thirty days.
                                                      SO ORDERED.                      SO ORDERED. 8/4/20
The Court’s consideration is much appreciated.

                                                                                    Alison J. Nathan, U.S.D.J.
                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz

                                                   Counsel for Plaintiff Todd Bigelow
